Per Curiam.

Defendant-respondent, a tenant in plaintiff-appellant’s apartment building, moved out before the end of his lease. Appellant sued for six months ’ rent and moved for summary judgment. Respondent submitted an affidavit in opposition alleging a conversation with the ‘ ‘ manager of the plaintiff corporation”, which resulted in an understanding that the tenant might move without losing more than his security deposit of one month’s rent.
The standard form of lease between the parties clearly provides that no surrender may be made except by a writing signed by the landlord. The vague allegations of the tenant’s affidavit in opposition are insufficient to show a real defense capable of being established on trial.
The order appealed from should be reversed and summary judgment, as prayed for in appellant’s motion in the court below, granted with $10 costs. Respondent shall be credited on the entry of judgment against him with the $410 security deposit held by appellant.